Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 1 of 15 PagelD #: 14639

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

GUARDANT HEALTH, INC.,
Plaintiff,
Vv. Civil Action No. 17-1616-LPS-CJB

FOUNDATION MEDICINE, INC.,

Defendant.
GUARDANT HEALTH, INC.,

Plaintiff,
Vv. Civil Action No. 17-1623-LPS-CJB

PERSONAL GENOME DIAGNOSTICS,
INC.,

Nene ee” eee nee” Sweet amet ean eet Senet eet cnasetll mat meet! mage! mage! “mage! meget etl!

Defendant.
MEMORANDUM ORDER

In these patent infringement actions, Plaintiff Guardant Health, Inc. (““Guardant”) moves
to compel (the “Motion”) Defendants Foundation Medicine, Inc. (“FMI’’) and Personal Genome
Diagnostics, Inc. (“PGDx” and collectively with FMI, “Defendants”) to destroy a
communication drafted by Maya Skubatch of Wilson, Sonsini, Goodrich & Rosati, P.C., counsel
for Guardant (the “Skubatch communication”); the communication was ultimately transmitted to
Guardant’s current Chief Executive Officer (“CEO”), Dr. Helmy Eltoukhy, in 2012 while he was
employed by a third party, Illumina, Inc. (“Illumina”). (Civil Action No. 17-1616-LPS-CJB, D.I.
203; Civil Action No. 17-1623-LPS-CJB, D.I. 349)! For the reasons set forth below, the Court
GRANTS Guardant’s Motion.

I. BACKGROUND

 

I For simplicity’s sake, the Court will hereafter refer to the “D.I.” number in Civil
Action No. 17-1623-LPS-CJB, unless otherwise indicated.

 

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 2 of 15 PagelD #: 14640

Dr. Eltoukhy was employed by Illumina from August 2008 until January 2013. (D.I. 364
at {4) Dr. AmirAli Talasaz was employed by Illumina from March 2009 until June 2012. (ld. at
45) During the second half of 2012, Dr. Eltoukhy and Dr. Talasaz co-founded Guardant. (See
D.I. 238 at § 1) When Dr. Eltoukhy left Illumina, he became CEO of Guardant. (D.I. 238 at 1;
D.I. 353 at 1)

In connection with Guardant’s Motion, Ms. Skubatch submitted a declaration stating that
the Skubatch communication is part of correspondence that she had “with Guardant []” in the
summer of 2012, when Guardant had engaged Ms. Skubatch’s law firm to provide legal services
and advice. (D.I. 353, ex. B at 93) The Skubatch communication, dated August 8, 2012,
includes a set of draft patent claims with comments and questions directed (at least on their face)
to Dr. Talasaz. (Id, ex. A; id. ex. B at 94) Ms. Skubatch confirmed that she emailed a version
of the Skubatch communication “to Guardant” on August 10, 2012, and that she intended the
Skubatch communication to remain in confidence. (/d., ex. B at {{f 3-4)

In response to subpoenas served on Illumina by Defendants in connection with these
actions, Illumina conducted a search for documents. In doing so, Illumina discovered the
Skubatch communication on Illumina’s email system, in Dr. Eltoukhy’s I!lumina email files.
(D.I. 364 at {§ 7-9) The Skubatch communication was attached to an email from Dr. Eltoukhy’s
Illumina email address that was sent on December 15, 2012; the email cover sheet does not
indicate to whom the communication was sent. (/d. at [J 8-9; D.L 362, exs. 5-6)

On May 29, 2019, Illumina produced to Defendants nearly 50,000 pages of documents,

including the Skubatch communication. (D.I. 353 at 1; D.I. 364 at {J 7-9)? On August 6, 2019,

 

2 Two copies of the Skubatch communication were produced by Illumina, labeled
ILL_GUARD0002233 and ILL_GUARD0043458. (D.I. 353 at 1 n.1; D.I. 364 at {ff 8-9)

2

 

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 3 of 15 PagelD #: 14641

Illumina attempted to claw back the Skubatch communication pursuant to Section 14 of the
Protective Order entered in these cases. (D.I. 353, ex. C) Guardant joined the request the next
day, asserting that the Skubatch communication is protected by the attorney-client privilege.
(id. Defendants have not complied with Guardant’s claw back request and have not destroyed
the communication. (D.I. 353 at 1)

On August 29, 2019, Guardant filed the instant Motion. (D.I. 349) The parties submitted
letter briefs and related materials, (D.I. 353; D.I. 362; D.I. 364; D.L. 366; D.I. 367; D.I. 369), and
the Court heard telephonic argument on the Motion on September 16, 2019, (D.L. 396;
hereinafter, “Tr.”).

IL. STANDARD OF REVIEW

The United States Court of Appeals for the Third Circuit has held that in order for
the attorney-client privilege to protect a communication, “it must be (1) a communication (2)
made between privileged persons (3) in confidence (4) for the purpose of obtaining or providing
legal assistance for the client.” In re Chevron Corp., 650 F.3d 276, 289 (3d Cir. 2011) (internal
quotation marks and citations omitted)). “Privileged persons’ include the client, the attorney(s),
and any of their agents that help facilitate attorney-client communications or the legal
representation.” In re Teleglobe Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007) (citation
omitted). Because the privilege militates against the general rule promoting full disclosure of
information between parties to a lawsuit, courts must construe it narrowly. Westinghouse Elec.
Corp. v. Republic of Philippines, 951 F.2d 1414, 1423 (3d Cir. 1991). In line with the narrow

construction that it receives, “[t]he privilege protects only those disclosures—necessary to obtain

 

3 Illumina subsequently withdrew its request. (D.I. 364 at { 10)

3

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 4 of 15 PagelD #: 14642

informed legal advice—which might not have been made absent the privilege.” Jd. at 1423-24
(emphasis in original) (internal quotation marks and citation omitted).

The party asserting the privilege bears the burden of establishing the requisite elements.
See, e.g., TC Tech, LLC v. Sprint Corp., No. 16-cv-153-RGA, 2018 WL 6584122, at *2 (D. Del.
Dec. 13, 2018). Generally, a party’s voluntary disclosure to a third party of information
purportedly protected by the attorney-client privilege destroys the information’s confidentiality,
thus obviating the privilege. Westinghouse Elec. Corp., 951 F.2d at 1424.

Ill. DISCUSSION

Because the Skubatch communication was found on the servers of third-party Illumina,
within Dr. Eltoukhy’s Illumina email account, the main focus of Defendants’ challenge to
Guardant’s claim of privilege is whether Guardant has established that the Skubatch
communication was made “in confidence.” (D.I. 362 at 2; Tr. at 6, 20-26, 35) The Court will
first address this challenge, and will then turn to Defendants’ remaining arguments.

A. Was the Skubatch Communication Made “In Confidence?”

As noted above, the attorney-client privilege applies only to “confidential
communication[s][,]” with such confidentiality having “both a subjective and objective
component; the communication must be given in confidence, and the client must reasonably
understand it to be so given.” In re Asia Global Crossing, Ltd., 322 B.R. 247, 255 (Bankr.
S.D.N.Y. 2005) (emphasis in original). For her part, Ms. Skubatch has declared that when she
made the communication at issue, she intended that it remain in confidence. And Dr. Eltoukhy,
in a declaration also submitted by Plaintiff, has stated that he understood the communication to
be confidential and did not intend to disclose it to a third party. (D.I. 366, ex. 1 at §3) So the

key question here is whether Dr. Eltoukhy’s understanding that the communication remained

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 5 of 15 PagelD #: 14643

confidential is reasonable, in light of the circumstances at issue (including the fact that the
communication resided on Dr. Eltoukhy’s work computer at Illumina, and ultimately remained in
Iilumina’s possession for years after Dr. Eltoukhy left the company).

The parties agree that in order to examine a question like this—.e., to measure an
employee’s reasonable expectation of privacy in his computer files and e-mail—the Court should
consider at least the factors set out Jn re Asia Global Crossing Ltd., 322 B.R. 247 (Bankr.
S.D.N.Y. 2005) (the “Asia Global factors”). (D.I. 362 at 2; Tr. at 6, 16,21) The Asia Global
factors are: “(1) does the corporation maintain a policy banning personal or other objectionable
use, (2) does the company monitor the use of the employee’s computer or email, (3) do third
parties have a right of access to the computer or emails, and (4) did the corporation notify the
employee, or was the employee aware, of the use and monitoring policies?” In re Asia, 322 BR.
at 257-58.4 Defendants contend that a balancing of these factors demonstrates that Dr. Eltoukhy
had no reasonable expectation of privacy in his Illumina computer and email, and that the
Skubatch communication was therefore one not made “in confidence.” (D.I. 362 at 2) The
Court will assess this argument by addressing the Asia Global factors in turn.

1. Did Ulumina Maintain a Policy During the Relevant Time Period

Banning Personal or Other Objectionable Use of Email
Communications like the Skubatch Communication?

 

4 Other courts have also relied on these same Asia Global factors to resolve

questions regarding an employee’s reasonable expectation of privacy in his computer files and e-
mail. See, e.g., Pinnacle Surety Servs., Inc. v. Manion Stigger, LLP, 370 F. Supp. 3d 745, 752-
53 (W.D. Ky. 2019); Kreuze v. VCA Animal Hosps., Inc., Civil Action No.: PJM-17-1169, 2018
WL 1898248, at *1 (D. Md. Apr. 20, 2018); In re High-Tech Emp. Antitrust Litig., No. 11-CV-
2509-LHK-PSG, 2013 WL 772668, at *6-7 (N.D. Cal. Feb. 28, 2013).

5

 

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 6 of 15 PagelD #: 14644

In addressing the first Asia Global factor—whether Illumina maintained a policy during
the relevant time period banning personal or other objectionable use of email communications
like the Skubatch communication—Defendants point to two Illumina documents.

First, Defendants cite to a document entitled “Illumina Code of Conduct[.]” Ud.) This
document states that “[c]ompany assets and information[,]”—defined to include “[i]nformation
created, accessed, transmitted, or stored using Company provided technology resources, such as
email messages” should “only be used for legitimate business purposes of” Illumina. (D.I. 362,
ex. 1 at 18) The problem for Defendants is that this document is dated 2016, but the relevant
time period (in which Ms. Skubatch sent the communication and in which Dr. Eltoukhy received
and stored the communication) is actually many years earlier (2012). (See Tr. at 7-8 (Plaintiff's
counsel arguing that “[w]e all know that these [Code of Conduct] policies shift and we all know
that they’ve gotten much stronger over the last five [to] ten years[,]” such that an earlier-such
policy may not be identical to a later-such policy); id. at 27 (FMI’s counsel acknowledging that
“we don’t know the answer” to whether Illumina’s current Code of Conduct mirrors that in effect
in 2012)) Defendants have not produced a version of Illumina’s Code of Conduct that covered
this key time period.

Defendants also cite to an Illumina “Code of Ethics” document dated January 28, 2010.
(D.1. 362 at 2 (citing id., ex. 2 at3)) This particular document notes that “[a]ll Company assets
should be used only for legitimate business purposes[.]” (/d., ex. 2 at3) A difficulty here,
however, is that: (1) this statement is a bit vague and (2) the term “Company assets” is not
otherwise defined in the Code of Conduct. Did non-IIlumina-work-related email
communications (like the Skubatch communication) count as material contained on Illumina

“Company assets”? Perhaps so, as it seems reasonable to think that a company’s email and

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 7 of 15 PagelD #: 14645

computer system amounts to a company “asset[.]”> But even if so, did this one-sentence
statement in the Code of Ethics amount to a complete “ban[]” on Illumina employees using their
work email for personal use? In a world in which email is now (and was at the time) ubiquitous,
that is somewhat less clear to the Court.

Perhaps, in light of the wording of the Code of Ethics (ambiguous though it may be), this
factor can be said to slightly favor Defendants’ position. But not more than that.

2. Did Illumina Monitor the Use of Dr. Eltoukhy’s Computer or Email?

With respect to the second Asia Global factor—whether Illumina monitored the use of
Dr. Eltoukhy’s computer or email—Defendants again point to two documents.

First, they rely on the Code of Conduct from 2016 to show that Illumina “may access,
monitor, or inspect any Company resources, assets, and property at any time without prior
approval or knowledge or [employee] consent” which “includes monitoring and retrieving
information that is stored or transmitted on Company electronic devices, computer equipment,
applications, and systems.” (D.I. 362 at 2 (citing id, ex. 1 at 18)) But again, this Code of
Conduct was not in existence during the relevant time period. And so it is not particularly
helpful in assessing whether Dr. Eltoukhy’s expectation of privacy as to the Skubatch
communication was reasonable. Moreover, whether Illumina had the ability to monitor and
retrieve information on Dr. Eltoukhy’s computer in the relevant time frame is one thing; whether
it actually did so is yet another. See, e.g., Kreuze v. VCA Animal Hosps., Inc., Civil Action No.:

PJM-17-1169, 2018 WL 1898248, at *2 (D. Md. Apr. 20, 2018) (concluding that although the

 

5 Indeed, Guardant itself—co-founded by Dr. Eltoukhy—has a “Business Code of
Conduct and Ethics” stating that “[a]ll Company assets should be used only for legitimate
business purposes” and that “Company property includes all data and communications
transmitted or received to or by, or contained in, the Company’s electronic or telephonic
systems.” (D.I. 362, ex. 3 at 5)

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 8 of 15 PagelD #: 14646

defendant had a policy in place at the relevant time stating that it retained the right to monitor its
computer systems, the lack of evidence indicating that defendant in fact actively monitored those
systems weighed in favor of maintaining the privilege); In re High-Tech Emp. Antitrust Litig.,
No. 11-CV-2509-LHK-PSG, 2013 WL 772668, at *7 (N.D. Cal. Feb. 28, 2013) (same, with
regard to a similar policy of the defendant and a similar lack of evidence that the defendant
monitored its employee’s emails). There is no record evidence speaking to the latter issue,
which is the more critical one here.

Second, Defendants rely on an affidavit of Herman Sotomayor, Senior Director, People
Support & Care at Illumina (the “Sotomayor Affidavit”). In the Sotomayor Affidavit, Mr.
Sotomayor explains that although Illumina was “unable to locate [its] IT Policies and Procedures
...in place between 2008 and 2013, on information and belief, Illumina believes that the current
IT Policy is similar to the IT Policy utilized between 2008 to 2013 in that both IT Policies
maintain that any documents or emails stored on company computers, servers or systems are the
exclusive property of Illumina.” (D.I. 364 at § 14)° Again, though, whether such systems are the
exclusive property of Illumina is one thing; whether Illumina regularly monitored those systems
at the relevant time is another. Moreover, Dr. Eltoukhy declared that to the best of his
knowledge, he does not “recall any Illumina policy during [his] employment that would allow
Illumina to access, monitor, or inspect information in [his] [lumina email account or that any
information in [his] Illumina email account would become property of Illumina.” (D.1. 366, ex.

1 at {2)

 

6 While there are Illumina “Code of Conduct” and “Code of Ethics” documents in
the record, there is no Illumina document in the record entitled “IT Policies and Procedures.” So
it is a bit unclear what type of document, exactly, Mr. Sotomayor is referring to here.

8

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 9 of 15 PagelD #: 14647

Without any real evidence of the record indicating that Illumina monitored the use of Dr.
Eltoukhy’s computer or email in this time period—and with some evidence suggesting that it did
not have a policy in place that would have permitted such monitoring—this factor weighs in
favor of Plaintiffs position.

3. Did Third Parties Have a Right of Access to Dr. Eltoukhy’s Computer
or Emails?

With respect to the third Asia Global factor—whether third parties had a right of access
to Dr. Eltoukhy’s computer and emails—there is no evidence here that third parties had such a
right of access. This factor weighs in favor of Plaintiff's position.

4, Did Illumina Notify Dr. Eltoukhy, or was Dr. Eltoukhy Aware, of
Illumina’s Use and Monitoring Policies?

In support of the fourth Asia Global factor, which evaluates an employee’s knowledge of
the corporation’s policies with respect to email use and monitoring, Defendants again rely on the
Sotomayor Affidavit. It explains that between 2008 and 2013, Illumina required each of its
employees to sign an “Acknowledgement of Receipt and Review of Illumina’s IT Policies and
Procedures” (the “IT Acknowledgement”). (D.I. 364 at § 11) Although Illumina believes that
Dr. Eltoukhy would have been asked to sign an IT Acknowledgement when he began
employment with Illumina, Illumina was unable to locate that form (though it was apparently
able to locate and produce the IT Acknowledgement form signed by Dr. Talasaz at the beginning

of his employment with Illumina). (/d. at {§ 12-13)’ Dr. Eltoukhy, meanwhile, does “not recall

 

Dr. Talasaz’s IT Acknowledgement is not in the record before the Court.

 

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 10 of 15 PagelD #: 14648

signing or agreeing to an IT acknowledgement from Illumina nor [is he] aware of any record of
such an acknowledgement.” (D.I. 366, ex. 1 at ¥ 1)®
In the absence of an IT Acknowledgement actually signed by Dr. Eltoukhy, and in light
of Dr. Eltoukhy’s memory that he does not recall signing any such form, this factor favors
Plaintiffs position.
5. Conclusion
On balance, the Asia Global factors support the preservation of the privilege with respect
to the Skubatch communication. The record is just not very clear as to what rights Illumina had,
or what Illumina was (and was not) doing in the relevant time period with regard to email
communications like the one at issue here. With Dr. Eltoukhy’s declaration supporting the
notion that he did retain some significant, reasonable expectation of privacy in such
communications, and with little of record to clearly counter that, Plaintiff has the better of the
argument.
B. Defendants’ Other Arguments
In their letter brief, Defendants make a few other arguments regarding the absence of
privilege. None are availing.
1. Is Dr. Eltoukhy a Privileged Person?
For example, Defendants assert that the Skubatch communication is not privileged

because Dr. Eltoukhy is not a privileged person (in that he did not have a sufficiently clear or

 

8 Defendants retort that Dr. Eltoukhy’s declaration with respect to this issue

“contradicts” his sworn deposition testimony that he was sure that he must have read “Tllumina’s
code of conduct” and complied with it. (D.I. 367) The Court does not find any such
contradiction on this record, as the IT Acknowledgement and Code of Conduct seem to be two
different documents. (See, e.g., D.I. 362, ex. 2; D.I. 364 at J 11; D.I. 369 at 2)

10

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 11 of 15 PagelD #: 14649

official role with Guardant at the time of the communication). (D.I. 362 at 3) This argument
fails. In a previous motion to compel, PGDx had requested that the Court order Guardant to
produce certain communications with Dr. Eltoukhy because, infer alia, he was not a “privileged
person.” (D.I. 230 at 2-3) During argument on this motion, PGDx’s counsel then agreed that the
Court should “hold the motion in abeyance” because “some more discovery is required” with
respect to inconsistencies in the record regarding Dr. Eltoukhy’s role at Guardant while
employed by Illumina. (D.I. 290 at 35-37) The Court ultimately denied PGDx’s motion to
compel without prejudice to renew following a supplemental deposition of Dr. Eltoukhy that
would further explore this issue. (D.I. 261)

Presently, though, Defendants simply assert in their letter briefing that Dr. Eltoukhy is
not a privileged person for “all the reasons PGDx explained in its previous motion to compel[.]”
(D.I. 362 at 3) Yet if even PGDx previously acknowledged that the record on this issue was not
sufficiently developed such that the Court could resolve the matter in its favor, then the Court
does not see how (with no further record evidence now presented) it can come to a contrary
conclusion. Indeed, perhaps for this reason, Defendants appeared to give up on this basis for
relief during oral argument on the Motion. (Tr. at 29)

For these reasons, the argument cannot be a basis for denying the Motion.

2. Was the Communication for the Purposes of Providing Legal Advice?

Next, Defendants argue that the evidence fails to show that the Skubatch communication
was for the purposes of obtaining or providing legal advice. (D.I. 362 at 2-3) Here they note
that the documents at issue: (1) do not have any obvious markers of privilege; (2) do not contain
the name of any law firm or attorney; (3) are not marked with any privilege designation; and (4)

were not attached to any attorney email communication. (/d.) They also point out that the

11

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 12 of 15 PagelD #: 14650

record fails to shed light on key details with respect to the Skubatch communication, such as
when and how Dr. Eltoukhy received it, what other specific individuals may have received it,
and who drafted the patent claims referenced in the document. (/d. at 3)

In the Court’s view, the record sufficiently demonstrates that the Skubatch
communication was made by an attorney for Guardant for the purpose of providing legal advice.
In her declaration, Ms. Skubatch states that the document “includes a set of draft patent claims
and commentary for the purpose of providing legal advice to Guardant regarding patent
prosecution.” (D.I. 353, ex. B at 93) To Ms. Skubatch’s knowledge, the Skubatch
communication was not intentionally communicated to any parties other than Guardant and
Guardant’s counsel. (/d.) She explains that software used by her law firm generated the seven-
digit document code visible in the footer of the Skubatch communication. (/d. at (4) And she
relates that she prepared the questions and comments directed to Dr. Talasaz that are set out in
the document, and explains that certain email correspondence associated with the Skubatch
communication? “confirms that [she] included these comments and questions for the purpose of
providing legal advice regarding inter alia claim scope and prior art.” (/d.)

To be sure, the record could have been more robust here. It would have been preferable
if Guardant provided additional details about how, when, and from whom Dr. Eltoukhy received
the Skubatch communication. (See D.I. 362 at 3; Tr. at 24-25) But the Court does note that, in
an earlier declaration submitted by Dr. Eltoukhy, he explained his role in receiving documents
like the Skubatch communication:

Given my relationship with Guardant [as a member of the Board of
Directors, and advisor and one of Guardant’s largest investors], I

was also informed about the preparation of intellectual property
filings by Guardant’s patent attorneys, including the draft patent

 

Ms. Skubatch did not attach this referenced email correspondence.

12

 

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 13 of 15 PagelD #: 14651

filings related to the inventions of Dr. AmirAli Talasaz. These
patent filings were prepared by Guardant in conjunction with our
patent attorneys at Wilson Sonsini Goodrich & Rosati. In my role
as a Board member, an advisor, investor and fiduciary to Guardant,
Guardant and I had the same interest in ensuring early, robust
intellectual property to protect Guardant’s inventions. As such, I
reviewed Guardant’s early patent filings to help ensure that
Guardant was proceeding diligently with such filings.

(D.I. 238 at § 4; see also Tr. at 10, 12)

In sum, the evidence sufficiently demonstrates that the Skubatch communication was
communicated to Guardant and Dr. Eltoukhy for the purpose of providing Guardant with legal
advice with respect to patent prosecution. See, e.g., In re TQ Delta, Civil Action No. 17-mc-
328-RGA, 2018 WL 5033756, at *3 (D. Del. Oct. 17, 2018) (finding that “information about
decisions made during patent prosecution... . is a clear example of legal advice intended to be
protected by the attorney-client privilege”); Univ. City Dev. Partners, Ltd. v. Ride & Show
Eng’g, Inc., 230 F.R.D. 688, 696 (M.D. FI. 2005) (finding that certain documents including draft
patent claims and an attorney’s characterizations of those claims reveal specific legal strategies
or advice given by the attorney to his client and were privileged).

3. Was There Waiver?

Finally, Defendants briefly argue that any privilege in the Skubatch communication has
been waived. (D.I. 362 at 3) They appear to argue that waiver applies here for two reasons.

First, Defendants assert that the Skubatch communication has been in [llumina’s
possession since 2012, and “[i]t is well-settled that voluntary disclosure to a third party destroys
the attorney client privilege.” (D.I. 362 at 3 (citing Oasis Int’l Waters, Inc. v. United States, 110
Fed. Cl. 87, 106-107 (Fed. Cl. 2013)) This argument is not persuasive, however, because there is

no evidence that Dr. Eltoukhy voluntarily disclosed the Skubatch communication to Ilumina.

Rather, Dr. Eltoukhy states that he understood the documents to “be confidential privileged

13

 

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 14 of 15 PagelD #: 14652

communications” and he “did not send them to anyone outside of Guardant or its representatives,
including employees of Illumina” and “did not intend for them to be disclosed to lumina.”
(D.I. 366, ex. 1 at ¥ 3)

Second, Defendants assert that Guardant should not be permitted (on the one hand) to
present testimony in this case that Dr. Eltoukhy did not review patent claims until after he was
hired by Guardant in 2013, and then (on the other hand) withhold documents undermining such
testimony by asserting attorney-client privilege. (D.I. 362 at 3; Tr. at 24, 28) Defendants did not
cite to any legal authority in support of this argument. (D.I. 362 at 3) It is true there is caselaw
supporting the proposition that a party may waive attorney client privilege in communications by
“inject[ing] an issue into the litigation, the truthful resolution of which requires an examination
of the confidential communications.” See, e.g., Wilmington Savings Fund Soc’y, FSB v. Houston
Casualty Co., Civil Action No. 17-01867 (MAK), 2018 WL 5043756, at *3 (D. Del. July 30,
2018) (internal quotation marks and citation omitted). But on this record, and with no caselaw
citations or robust back-and-forth arguments from the parties with respect to this issue, the Court
is not now prepared to find it to be a basis for waiver.

IV. CONCLUSION

For the reasons discussed above, the Court GRANTS Guardant’s Motion. Defendants
shall therefore comply with Fed. R. Civ. P. 26(b)(5)(B) and Paragraph 14 of the Protective Order
issued in these actions and: (1) destroy the Skubatch communication within one week from the
date of this Memorandum Order; and (2) confirm to Guardant the destruction of all copies of the
communication within one week from the date of this Memorandum Order.

Because this Memorandum Order may contain confidential information, it has been

released under seal, pending review by the parties to allow them to submit a single, jointly

14

 
Case 1:17-cv-01623-LPS-CJB Document 422 Filed 11/26/19 Page 15 of 15 PagelD #: 14653

proposed, redacted version (if necessary) of the document. Any such redacted version shall be
submitted by no later than December 3, 2019 for review by the Court, along with a motion for
redaction that includes a clear, factually detailed explanation as to why disclosure of any
proposed redacted material would “work a clearly defined and serious injury to the party seeking
closure.” Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) (internal quotation
marks and citation omitted), The Court will subsequently issue a publicly-available version of
its Memorandum Order.

Dated: November 26, 2019 Awd APWie

Christopher J. Burke
UNITED STATES MAGISTRATE JUDGE

 

15

 

 
